Citation Nr: 0919161	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of L1 prior to January 6, 2005, and 
to an evaluation in excess of 40 percent from January 6, 
2005.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a cervical strain with radiculopathy prior to January 6, 
2005, and to an evaluation in excess of 10 percent from 
January 6, 2005.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 
1987. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, (hereinafter RO).  

REMAND

In his substantive appeal dated in January 2004, the Veteran 
requested a hearing before a Veterans Law Judge at a local VA 
office (hereinafter Travel Board Hearing).  Several such 
hearings have been scheduled for the Veteran, but he has yet 
to appear to any of the scheduled hearings.  He has provided 
good cause for failing to appear at these hearings, however.  
The Veteran did not appear for his most recently scheduled 
Travel Board Hearing in December 2008, but submitted a 
statement in that month reporting that this failure was due 
to a fall on the day of the scheduled hearing which 
aggravated one of his service-connected injuries.  He also 
expressed a desire in this statement to be scheduled for a 
Travel Board Hearing.  

The undersigned finds that good cause having been shown, the 
Veteran's motion for another Travel Board Hearing is granted.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following. 

Schedule the Veteran for a Travel Board 
Hearing and provide adequate notice of 
said in accordance with 
38 C.F.R. § 19.76.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




